Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 12/09/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17 are currently pending. 
Response to Arguments
With regard to the specification objection:
Applicant has amended the title to be reflective of the invention.  The attached BIB datasheet confirms acceptance of the new title “DOUBLE INDUCTANCE COILS FOR POWERING WIRELESS ULTRASOUND TRANSDUCERS”.

With regard to the drawing objection:
Figures 1-7 submitted on 12/09/2020 have been accepted and the drawing objection is withdrawn.

With regard to the claim objection:
Applicant’s argument regarding the use of the term outer diameter is persuasive and the claim objection is withdrawn.

With regard to 112 rejection:
Applicant has amended Claims 1 & 8-9 to clarify the parallel connections and the relative dimensions of the induction coils.

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1 - 10 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has added the limitations to Claims 1 & 8 regarding the first induction coil providing a first inductance, the second induction coil providing a second inductance and the first inductance is less than or equal to the second inductance that require additional consideration.
Applicant’s arguments and amendments with regard to Claims 1-17 have been considered in light of Potyrailo in further view of Zhong and Atasoy.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.
Claims 1-5 & 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo (US 20140028330: “Potyrailo”) in view of Zhong (Investigation of Inductively Coupled
Ultrasonic Transducer System for NDE, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 60, no. 6, June 2013; “Zhong”).

Claim 1. Potyrailo discloses a wireless pressure sensor (Fig. 10:  overall sensor), the sensor (Fig. 10:  overall sensor) comprising:  sensor (Figs. 2 & 10: sensor 112); a first induction coil (Figs. 2 & 10: sensing coil 110), electrically coupled [0038 Referring to FIG. 4, another embodiment of a RF sensor 40 is shown wherein the thickness of sensing material or sensing film 112 ... wherein the electric field has the ability to penetrate through sensing material or sensing film 112 into the sample] to the transducer (Figs. 2 & 10: sensor 112); a second induction coil (Figs. 2 & 10: reference coil 111), electrically coupled [0046 RF sensor configured to test for a specific analyte by measurements of the resonant impedance spectra of the sensing and reference antennas at multiple frequencies and the subsequent multivariate analysis of the signal response. The method includes measurements of at least four spectral parameters from both the sensing and reference antennas (which requires electoral connection)] to the transducer (Figs.  2 & 10: sensor 112); wherein the first (Figs. 2 & 10:  111) and second induction coils (Figs. 2 & 10:  111) are arranged to enable the transducer (Fig. 10: 112) to be inductively operated at an operation frequency thereof by a remote device (Fig. 2: 120) [0035 the sensor response predominately displays appropriate resonance impedance allowing for extraction of desired spectral parameters. In order to correct for positioning, the relative ratio of distance between the reference antenna 111 and sensing antenna 110 should be constant such that the measured response is dependent on mutual inductance coupling. In the event a change in position between reference antenna 111 and reader 120 occurs the mutual inductance coupling is altered and reference antenna 111 response is affected; thereby mitigating the positional effects the reader has on the sensing antenna 110]; and wherein an outer diameter (Figs. 2 & 10: 2nd coil 111 surrounds 1st coil 110 requiring a larger diameter) of the second induction  coil (Figs. 2 & 10:111) is greater than an outer diameter of the first induction coil (Figs. 2 & 10:  110) and the first induction coil (Figs. 2 & 10: 111) provides a first inductance , the second induction coil (Figs. 2 & 10: 111) provides a second inductance the first inductance is less than or equal to the second inductance [the inductance values are maintained at value requiring  the second higher impedance to couple to and offset impedance from higher to a deficit in impedance of the first antenna through mutual inductance--- 0035 in which the mutual inductance coupling M between sensing antenna 110 with reference antenna 111 therein and reader 120. Reference antenna 111 is present to mitigate for positional changes between sensing antenna 110 and the reader 120]. 

Potyrailo further discloses the first and second coils taking separate measurements from the sensor which would imply a parallel connection [0046 the resonant impedance spectra of the sensing and reference antennas at multiple frequencies and the subsequent multivariate analysis of the signal response. The method includes measurements of at least four spectral parameters from both the sensing and reference antennas].

Potyrailo does not explicitly disclose:
1) a wireless ultrasound sensor for non-destructive testing of a test object. 
2) a second induction coil, in electrical parallel with the first induction coil.

With regard to 1) Zhong teaches a wireless ultrasound sensor (Fig. 3: piezo ultrasonic transducer) (Page 119 Col. 2 second ¶ piezo ultrasound transducer) for non-destructive testing of a test object [Page 1122 Col. 1 last ¶:  Practical examples of an inductively coupled ultrasonic transducer system for both nondestructive testing and structural health monitoring are also investigated, the sensor comprising: an ultrasound transducer and a separate coupling antenna].

With regard to 2) Zhong teaches an inspection wand (Fig. 3: Handyscope) with a second inductive coil (Fig. 3:  first receive and second transmit coaxial and coplanar antennas) [Page in electrical parallel with the first induction coil. [Page 117 Col. 1 1st¶ The mutual inductance between a pair of parallel circular single-turn coils can be calculated using Maxwell’s equation] impedance meter). Zhong further teaches connecting inductive antenna coils in parallel in order to (Fig. 3:  transmitter and receiver coil are connected in parallel to each other.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhong’s arrangement of coaxial coplanar coils connected in parallel to each other as a connection arrangement for Potyrailo’s coaxial coplanar inductance coils to a sensor because the parallel connection improves the stability of the received and transmitted signals using mutual inductance to remove noise from the signals [Zhong page 1124 Col. 1 last ¶].

Claim 2.  Dependent on a sensor according to claim 1. Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Potyrailo does not explicitly disclose the outer diameter of the second induction coil (Figs. 2 & 10:  111) is greater than the outer diameter of the first induction coil (Figs. 2 & 10:  110) by a factor of at least 1.1.  

Zhong teaches a pair of receiving and transmitting coils (Fig. 3).  Zhong further teaches and values of the diameters of the mutually coupled coil antennas (Page 1119: Table I: outer diameter first induction coil 35.66mm and second induction coil 20.78mm which is a ratio of 1. 7).


Claim 3. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the transducer (Figs.  2 & 10: sensor 112) the first induction coil (Figs. 2 & 10:  110) and the second induction coil (Figs. 2 & 10: 111) are mounted in a substantially coaxial arrangement (Fig. 10b: transducer 112, with 110 and 111 are all coaxial).  

Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 4. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the first induction coil (Figs. 2 & 10:  110) and the second induction coil (Figs. 2 & 10:  111) are mounted in substantially the same plane (Fig. 10a: transducer 112, with 110 and 111 are on the same plane).  

Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 5. Dependent on a wireless ultrasound sensor according to claim 1.   Potyrailo further discloses the first induction coil (Figs. 2 & 10:  110) has an inductance such that the first induction coil (Figs. 2 & 10:  110) and the transducer (Figs.  2 & 10:  112) form a circuit with a resonant frequency that matches an optimal operating frequency of the ultrasound transducer (Figs.  2 & 10:  112) [0035 the mutual inductance coupling M between sensing antenna 110 with reference antenna 111 therein and reader 120. Reference antenna 111 is present to mitigate for positional changes between sensing antenna 110 and the reader 120. The response of any sensing antenna 110 is a combination of positioning and sensing material or sensing film 112 responses].

Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.
  
Claim 8. Potyrailo discloses a method of producing a sensor (Fig. 10).  Potyrailo further discloses providing a first induction coil (Figs. 2 & 10:  sensing coil 110) having a first outer diameter (Figs. 2 & 10: 110 is a first induction coil that is circular with an outer diameter); providing a second induction coil (Figs. 2 & 10: reference coil 111) having an outer diameter (Figs. 2 & 10:  111 is a second induction coil that is circular with an outer diameter); which is greater (Figs. 2 & 10:  111) than the first outer diameter (Figs. 2 & 10:  110 is a first induction coil that is circular with an outer diameter that resides within the second induction coil and therefore the outer diameter of second coil is larger), wherein the first induction coil  (Figs. 2 & 10: 110) provides a first inductance [0035  sensor 20 is illustrated in which the mutual inductance coupling M between sensing antenna] (impedance of 110) with reference antenna (impedance of 111), the second induction coil  (Figs. 2 & 10: 111) provides a second inductance  [0035  sensor 20 is illustrated in which the mutual inductance coupling M between sensing antenna] and the first inductance is less than or equal to the second inductance [0035 the event a change in position between reference antenna 111 and reader 120 occurs the mutual inductance coupling is altered (requires the reference impedance to be higher to adjust the coupling) and reference antenna 111 response is affected; thereby ; electrically coupling the first induction coil (Figs. 2 & 10:  110)  to the ultrasound transducer  (Figs.  2 & 10: 112); and electrically coupling the second induction coil (Figs. 2 & 10: 111) [0046 measurements of the resonant impedance spectra of the sensing and reference antennas at multiple frequencies and the subsequent multivariate analysis of the signal response. The method includes measurements of at least four spectral parameters from both the sensing and reference (second induction coil) antennas] to the transducer (Figs.  2 & 10: 112) [0035 the mutual inductance coupling M between sensing antenna 110 with reference antenna 111 therein and reader 120. Reference antenna 111 is present to mitigate for positional changes between sensing antenna 110 and the reader 120].

Potyrailo further discloses the first and second coils taking separate measurements from the sensor which would imply a parallel connection [0046 the resonant impedance spectra of the sensing and reference antennas at multiple frequencies and the subsequent multivariate analysis of the signal response. The method includes measurements of at least four spectral parameters from both the sensing and reference antennas].

Potyrailo does not explicitly disclose:
1) a wireless ultrasound sensor for non-destructive testing of a test object. 
2) a second induction coil, in electrical parallel with the first induction coil.

With regard to 1) Zhong teaches a wireless ultrasound sensor (Fig. 3: piezo ultrasonic transducer) (Page 119 Col. 2 second ¶ piezo ultrasound transducer) for non-destructive testing of a test object [Page 1122 Col. 1 last ¶:  Practical examples of an inductively coupled ultrasonic transducer system for both nondestructive testing and structural health monitoring are .

With regard to 2) Zhong teaches an inspection wand (Fig. 3: Handyscope) with a second inductive coil (Fig. 3:  first receive and second transmit coaxial and coplanar antennas) [Page 119 Col. 2 2nd¶] and in electrical parallel with the first induction coil. [Page 117 Col. 1 1st¶ The mutual inductance between a pair of parallel circular single-turn coils can be calculated using Maxwell’s equation] impedance meter). Zhong further teaches connecting inductive antenna coils in parallel in order to (Fig. 3:  transmitter and receiver coil are connected in parallel to each other.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhong’s arrangement of coaxial coplanar coils connected in parallel to each other as a connection arrangement for Potyrailo’s coaxial coplanar inductance coils to a sensor because the parallel connection improves the stability of the received and transmitted signals using mutual inductance to remove noise from the signals [Zhong page 1124 Col. 1 last ¶].
 	
Claim 9.  Dependent on a method of claim 8.  Potyrailo further discloses a step of calculating the inductance value [0024 Further, several parameters from the measured Z.sub.re and Z.sub.im parts of the impedance spectrum can be calculated. ... Calculated parameters can be also from the measured phase and magnitude of the impedance, and any other parameters typically acquired from a complex impedance measurement] required to operate the sensor (Fig.  10: sensor 112) at an operating frequency [0041 sensing antenna(s) 110 and reference antenna(s) can be made into concentric coils with differing operational frequency to provide corrections for environmental and positioning effects. Differing operational frequencies between and whereby the steps of providing the first (Figs. 2 & 10: 110) and second induction coils (Figs. 2 & 10:  111) comprise: providing a first induction coil (Figs. 2 & 10: 110) having the required inductance value [0041 sensing antenna 110 and reference antenna 111 creates varying resonance impedance thereby optimizing spectral parameters. Sensing antenna 110 and reference antenna 111 operate at different frequencies ranging from 125 kHz to about 1,000,000 GHz.]; and providing a second induction coil (Figs. 2 & 10:  111) having an outer diameter (Fig. 10: outer diameter is greater than the outer diameter of the first inductance coil) which is greater than the first diameter and which provides an inductance that substantially does not change the total inductance of the sensor  [0041 sensing antenna 110 and reference antenna 111 creates varying resonance impedance thereby optimizing spectral parameters. Sensing antenna 110 and reference antenna 111 operate at different frequencies ranging from 125 kHz to about 1,000,000 GHz.]; (Fig.  10:  pressure sensor 112).  
Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 8.

Claim 10. Dependent on a wireless non-destructive testing system.  Potyrailo further discloses a wireless ultrasound sensor according to claim 1. Potyrailo further discloses an inspection wand (Fig. 2: 120 wand) arranged to inductively [0035 mutual inductance coupling M between sensing antenna 110 with reference antenna 111 therein and reader 120. Reference antenna 111 is present to mitigate for positional changes between sensing antenna 110 and the reader 120] operate the wireless sensor (Fig.  10:  overall sensor device).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 11.  Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the first induction coil (Figs. 2 & 10:  110) and second induction coil (Figs. 2 & 10:  111) are mounted in a substantially coaxial arrangement (Fig. 10b: transducer 112, with 110 and 111 are all coaxial).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 12. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the transducer (Figs.  2 & 10:  112) and first induction coil (Figs. 2 & 10:  110) are mounted in substantially the same plane (Fig. 10b: transducer 112, with 110 and 111 are all coplanar).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 13. Dependent on a wireless ultrasound sensor according to claim 11.  Potyrailo further discloses the transducer (Figs.  2 & 10:  112) and first induction coil (Figs. 2 & 10:  110) are mounted in substantially the same plane (Fig. 10b: transducer 112, with 110 and 111 are all coplanar).    Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 14. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the inner diameter of the first induction coil (Figs. 2 & 10:  111) is greater (Fig. 10b:    110 inner diameter is greater than area designated as transducer 112) than the outer diameter of the transducer (Figs.  2 & 10:  112) and the transducer (Figs.  2 & 10:  112) is mounted within the first induction coil (Figs. 2 & 10:  111) (Fig. 10:  112 is coated over an antenna and there is antenna 110 that encircles 112).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 15. Dependent on a wireless ultrasound sensor according to claim 11. Potyrailo further discloses the inner diameter of the first induction coil (Figs. 2 & 10:  110) is greater (Fig. 10b:    110 inner diameter is greater than area designated as transducer 112) than the outer diameter of the transducer (Figs.  2 & 10:  112) (Fig. 10b: 110 inner diameter is greater than area designated as transducer 112) and the transducer (Figs.  2 & 10:  112) is mounted within (Fig. 10:  112 is coated over an antenna and there is antenna 110 that encircles 112) the first induction coil (Figs. 2 & 10:  110).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 16. Dependent on a wireless ultrasound sensor according to claim 13. Potyrailo further discloses the inner diameter of the first induction coil (Figs. 2 & 10:  110) is greater (Fig. 10b: 110 inner diameter is greater than area designated as transducer 112) than the outer diameter of the transducer and the transducer (Figs.  2 & 10:  112) is mounted within (Fig. 10:  112 is coated over an antenna and there is antenna 110 that encircles 112) the first induction coil (Figs. 2 & 10:  110).  Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claim 17. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo further discloses the first induction coil (Figs. 2 & 10:  110) is sized and arranged to have the first inductance, the second induction coil (Figs. 2 & 10:  111) is sized and arranged to have the second inductance [0041 sensing antenna 110 and reference antenna 111 creates varying resonance impedance thereby optimizing spectral parameters. Sensing antenna 110 and reference antenna 111 operate at different frequencies ranging from 125 kHz to about . Potyrailo does not explicitly disclose a wireless ultrasonic sensor.  However, the limitation is taught with motivation to combine in the rejection of Claim 1.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Zhong in further view of Atasoy (US 20160197511; “Atasoy”).
Claim 6. Dependent on a wireless ultrasound sensor according to claim 1. Potyrailo does not explicitly disclose the first induction coil has an inductance between 0.05 µH to 10 µH. 
Atasoy teaches a wireless energy transfer using induction coils (Fig. 17a).  Atasoy further teaches both first and second induction coils are 1 µH which is in the claimed range. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Atasoy’s design choice of an inductance value for a first and second coil with Potyrailo’s first and second coil because choosing an established size of inductance established as capable of receiving and transmitting power would be an obvious choice in establishing the inductance level of a wireless power coil.

Claim 7. Dependent on a wireless ultrasound sensor according to claim 1.  Potyrailo does not explicitly disclose the second induction coil has an inductance between 0.1 µH to 20 µH.  

Atasoy teaches a wireless energy transfer using induction coils (Fig. 17a).  Atasoy further teaches both first and second induction coils are 1 µH which is in the claimed range. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Atasoy’s design choice of an inductance value for a first and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856